DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 03/17/2022 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventio, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/17/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein the bio-based component further fatty acid derivatives, rosin acid derivatives, or a combination thereof” in lines 1-2, which is indefinite because it is unclear how “further fatty acid derivatives, rosin acid derivatives, or a combination thereof” limits “the bio-based component”. Based on the specification of the instant application [0067], for further examination of the claims, this limitation is interpreted as “wherein the bio-based component further comprises fatty acid derivatives, rosin acid derivatives, or a combination thereof”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibai et al. (US 2011/0151369 A1, cited in IDS).
Regarding claim 1, Shibai teaches a graft polymer in which abietic acids and a fatty acid are grafted to a polyfunctional epoxy resin [0014, 0036], wherein the polyfunctional epoxy [0036] resin is an aromatic polyepoxy compound or an aliphatic polyepoxy compound [0039], wherein the aromatic polyepoxy compound is a glycidyl ether form of a polyhydric phenol [0040], wherein the glycidyl ether form of a polyhydric phenol is a diglycidyl ether, triglycidyl ether, or polyglycidyl ether [0041], wherein the aliphatic polyepoxy compound is a polyglycidyl ether or diglycidyl ether [0046, 0047], which reads on a bio-based epoxy resin obtained from a reaction mixture comprising a glycidyl ether component and a bio-based component comprising a fatty acid and a rosin acid, wherein the glycidyl ether component comprises at least two epoxide groups as claimed.
Regarding claim 3, Shibai teaches that the polyfunctional epoxy [0036] resin is an aromatic polyepoxy compound or an aliphatic polyepoxy compound [0039], wherein the aromatic polyepoxy compound is a glycidyl ether form of a polyhydric phenol [0040], wherein the glycidyl ether form a polyhydric phenol is a bisphenol diglycidyl ether, a triglycidyl ether, a tetraglycidyl ether, or a glycidyl ether form of phenol or cresol novolak resin [0041], wherein the aliphatic polyepoxy compound is a polyglycidy ether form of polyaliphatic alcohol [0046], wherein the polyglycidyl ether form of polyaliphatic alcohol is a diglycidyl ether [0047], which reads on wherein the glycidyl ether component comprises a bisphenol epoxy resin, a novolac epoxy resin, a diglycidyl ether, triglycidyl ether, or tetraglycidyl ether as claimed.
Regarding claim 4, Shibai teaches that the polyfunctional epoxy [0036] resin is an aromatic polyepoxy compound [0039], wherein the aromatic polyepoxy compound is a glycidyl ether form of a polyhydric phenol [0040], wherein the glycidyl ether form a polyhydric phenol is bisphenol F diglycidyl ether or bisphenol A diglycidyl ether [0041], which reads on wherein the bisphenol epoxy resin comprises bisphenol A epoxy resin or bisphenol F epoxy resin as claimed.
Regarding claim 5, Shibai teaches that the polyfunctional epoxy [0036] resin is an aromatic polyepoxy compound or an aliphatic polyepoxy compound [0039], wherein the aromatic polyepoxy compound is a glycidyl ether form of a polyhydric phenol [0040], wherein the glycidyl ether form a polyhydric phenol is resorcinol diglycidyl ether [0041], wherein the aliphatic polyepoxy compound is a polyglycidy ether form of a polaliphatic alcohol [0046], wherein the polyglycidyl ether form of polyaliphatic alcohol is tetramethylene glycol diglycidyl ether, neopentyl glycol diglycidyl ether, trimethylolpropane polyglycidyl ether, or pentaerythritol polyglycidyl ether [0047], which reads on wherein the diglycidyl ether comprises a diglycidyl ether of neopentyl glycol, a diglycidyl ether of 1,4-butanediol, or diglycidyl ether of resorcinol, the triglycidyl ether comprises trimethylolpropane triglycidyl ether, and the tetraglycidyl ether comprises pentaerythritol tetraglycidyl ether as claimed.
Regarding claim 10, Shibai teaches that the graft polymer is in which abietic acids and a fatty acid are grafted to a polyfunctional epoxy resin [0014, 0036], wherein the abietic acid is contained in a purified rosin, a hydrogenated rosin, or a disproportionated rosin [0018, 0019], wherein the rosin is added in an amount of 50 parts by weight or more and 120 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the fatty acid is added in an amount of 5 parts by weight or more and 30 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], which reads on wherein the bio-based component comprises 4-37.5 wt% of fatty acids and 62.5-96 wt% of rosin acids. The wt% of fatty acids is based on the calculations 5 / (5 + 120) * 100% = 4% and 30 / (30 + 50) * 100% = 37.5%. The wt% of rosin acids is based on the calculations 50 / (50 + 30) * 100% = 62.5% and 120 / (120 + 5) * 100% = 96%.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 6-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shibai et al. (US 2011/0151369 A1, cited in IDS).
Regarding claim 2, Shibai teaches the bio-based epoxy resin according to Claim 1 as explained above. Shibai teaches that the fatty acid is optionally linseed oil fatty acid, sunflower oil fatty acid, soybean oil fatty acid, sesame oil fatty acid, castor oil fatty acid, cotton seed oil fatty acid, or tall oil fatty acid [0059], which optionally reads on wherein the fatty acid is derived from at least one soybean oil, tall oil, linseed oil, castor oil, sunflower oil, sesame oil, or cottonseed oil as claimed. Shibai teaches that the rosin acid is abietic acids [0014, 0036], which reads on wherein the rosin acid comprises at least one wood rosin acid as claimed.  Shibai teaches that the graft polymer has a residual acid value of 5 mgKOH/g or less [0147, 0149], which reads on wherein the bio-based epoxy resin has an acid number of less than or equal to about 5 milligrams of KOH per gram according to ASTM D664 as claimed.
Shibai does not teach a specific embodiment wherein the fatty acid is derived from at least one soybean oil, canola oil, tall oil, safflower oil, linseed oil, castor oil, corn oil, sunflower oil, olive oil, sesame oil, cottonseed oil, palm-based oils, rapeseed oil, tung oil, peanut oil, jatropha oil, or a combination thereof. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Shibai’s linseed oil fatty acid, sunflower oil fatty acid, soybean oil fatty acid, sesame oil fatty acid, castor oil fatty acid, cotton seed oil fatty acid, or tall oil fatty acid as Shibai’s fatty acid, which would read on wherein the fatty acid is derived from at least one soybean oil, tall oil, linseed oil, castor oil, sunflower oil, sesame oil, or cottonseed oil as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a graft polymer with a similar suitability for use as a binder resin for use in a toner because Shibai teaches that the fatty acid is optionally linseed oil fatty acid, sunflower oil fatty acid, soybean oil fatty acid, sesame oil fatty acid, castor oil fatty acid, cotton seed oil fatty acid, or tall oil fatty acid [0059], that the graft polymer is in which abietic acids and a fatty acid are grafted to a polyfunctional epoxy resin [0014, 0036], and that the graft polymer is used in a binder resin that is used in a toner [0014, 0036]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 6, Shibai teaches the bio-based epoxy resin according to Claim 3 as explained above. Shibai teaches that the polyfunctional epoxy [0036] resin is an aromatic polyepoxy compound [0039], wherein the aromatic polyepoxy compound is a glycidyl ether form of a polyhydric phenol [0040], wherein the glycidyl ether form a polyhydric phenol is a glycidyl ether form of phenol or cresol novolak resin [0041], which reads on wherein the novolac epoxy resin comprises epoxy phenol novolac, or epoxy cresol novolac as claimed. Shibai teaches that the glycidyl form of a cresol novolak resin or the glycidyl form of a phenol novolak resin has a molecular weight if 1,000 or more and 6,000 or less and has an epoxy equivalent of 150 or more and 250 or less [0051], which reads on wherein the novolac epoxy resin has an epoxy functionality of 4 – 40. The epoxy functionality is based on the calculations 1000 g/mol / (250 g/eq) = 4 eq/mol and 6000 g/mol / (150 g/eq) = 40 eq/mol.
Shibai does not teach with sufficient specificity wherein the novolac epoxy resin has an epoxy functionality of 3 – 6. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Shibai’s glycidyl ether form of phenol or cresol novolak resin to have 4 to 6 epoxy equivalents per mol, which would read on wherein the novolac epoxy resin has an epoxy functionality of 4 – 6 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a graft polymer with a similar suitability for use as a binder resin for use in a toner because Shibai teaches that the polyfunctional epoxy [0036] resin is an aromatic polyepoxy compound [0039], wherein the aromatic polyepoxy compound is a glycidyl ether form of a polyhydric phenol [0040], wherein the glycidyl ether form a polyhydric phenol is a glycidyl ether form of phenol or cresol novolak resin [0041], that the glycidyl form of a cresol novolak resin or the glycidyl form of a phenol novolak resin has a molecular weight if 1,000 or more and 6,000 or less and has an epoxy equivalent of 150 or more and 250 or less [0051], that the graft polymer is in which abietic acids and a fatty acid are grafted to a polyfunctional epoxy resin [0014, 0036], and that the graft polymer is used in a binder resin that is used in a toner [0014, 0036], which means that the novolac epoxy resin has 4 to 40 epoxy equivalents per mol, which is based on the calculations 1000 g/mol / (250 g/eq) = 4 eq/mol and 6000 g/mol / (150 g/eq) = 40 eq/mol. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claims 7 and 9, Shibai teaches the bio-based epoxy resin according to Claim 1 as explained above. Shibai teaches that the abietic acid is optionally contained in a hydrogenated rosin, or a disproportionated rosin [0018, 0019, 0052], which optionally reads on wherein the bio-based component further rosin acid derivatives as claimed, wherein the rosin acid derivatives comprise hydrogenated rosins, or disproportionated rosins as claimed.
Shibai does not teach a specific embodiment wherein the bio-based component further fatty acid derivatives, rosin acid derivatives, or a combination thereof, wherein the rosin acid derivatives comprise hydrogenated rosins, disproportionated rosins, maleic anhydride modified rosins, fumaric acid modified rosins, or a combination thereof. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Shibai’s abietic acid that is contained in Shibai’s hydrogenated rosin or Shibai’s disproportionated rosin as Shibai’s abietic acid, which would read on wherein the bio-based component further rosin acid derivatives as claimed, wherein the rosin acid derivatives comprise hydrogenated rosins, or disproportionated rosins as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a graft polymer with a similar suitability for use as a binder resin for use in a toner because Shibai teaches that the abietic acid is optionally contained in a hydrogenated rosin, or a disproportionated rosin [0018, 0019, 0052], hat the graft polymer is in which abietic acids and a fatty acid are grafted to a polyfunctional epoxy resin [0014, 0036], and that the graft polymer is used in a binder resin that is used in a toner [0014, 0036]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 8, Shibai meets the limitation wherein the fatty acid derivatives comprise dimer fatty acids, acrylic acid modified fatty acids, maleic anhydride modified fatty acids, or a combination thereof as claimed because claims 7 and 8 do not require the bio-based component to further comprise fatty acid derivatives if the bio-based component further comprises rosin acid derivatives, claim 8 only limits the composition of the fatty acid derivatives if they are present, and Shibai renders it obvious that the bio-based component further comprises rosin acid derivatives as explained above for claims 7 and 9.
Regarding claim 11, Shibai teaches the bio-based epoxy resin according to Claim 1 as explained above. Shibai teaches that the graft polymer is in which abietic acids and a fatty acid are grafted to a polyfunctional epoxy resin [0014, 0036], wherein the abietic acid is contained in a purified rosin, a hydrogenated rosin, or a disproportionated rosin [0018, 0019], wherein the rosin is added in an amount of 50 parts by weight or more and 120 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the fatty acid is added in an amount of 5 parts by weight or more and 30 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the polyfunctional epoxy [0036] resin is an aromatic polyepoxy compound or an aliphatic polyepoxy compound [0039], wherein the aromatic polyepoxy compound is a glycidyl ether form of a polyhydric phenol [0040], wherein the glycidyl ether form a polyhydric phenol is bisphenol F diglycidyl ether, bisphenol A diglycidyl ether, bisphenol B diglycidyl ether, bisphenol AD diglycidyl ether, bisphenol S diglycidyl ether, bisphenol A diglycidyl halide, tetrachlorobisphenol A diglycidyl ether, catechin diglycidyl ether, resorcinol diglycidyl ether, hydroquinone diglycidyl ether, pyrogallol triglycidyl ether, 1,5-dihydroxynaphthalene diglycidyl ether, dihydroxybiphenyl diglycidyl ether, octachloro-4,4'-dihydroxybiphenyl diglycidyl ether, tetramethylbiphenyl diglycidyl ether, dihydroxynaphthylcresol triglycidyl ether, tris(hydroxyphenyl)methane triglycidyl ether, dinaphthyltriol triglycidyl ether, tetrakis(4-hydroxyphenyl)ethane tetraglycidyl ether, p-glycidylphenyldimethyltriol bisphenol A glycidyl ether, trismethyl-tert-butyl-butylhydroxymethane triglycidyl ether, 9,9'-bis(4-hydroxyphenyl)fluorene diglycidyl ether, 4,4'-oxybis(1,4-phenylethyl)tetracresol glycidyl ether, 4,4'-oxybis(1,4-phenylethyl)phenyl glycidyl ether, bis(dihydroxynaphthalene)tetraglycidyl ether, glycidyl ether forms of phenol or cresol novolak resins, glycidyl ether forms of limonene phenol novolac resin, diglycidyl ether forms obtained from a reaction between 2 moles of bisphenol A and 3 moles of epichlorohydrin, polyglycidyl ether forms of polyphenol, obtained by condensation reaction between phenol and glyoxal, glutaraldehyde or formaldehyde, or polyglycidyl ether forms of polyphenol, obtained by condensation reaction between resolcinol and acetone [0041], wherein the aliphatic polyepoxy compound is a polyglycidyl ether form of polyaliphatic alcohol [0046], wherein the polyglycidyl ether form of polyaliphatic alcohol is ethylene glycol diglycidyl ether, propylene glycol diglycidyl ether, tetramethylene glycol diglycidyl ether, 1,6-hexanediol diglycidyl ether, polyethylene glycol diglycidyl ether, polypropylene glycol diglycidyl ether, polytetramethylene glycol diglycidyl ether, neopentyl glycol diglycidyl ether, trimethylolpropane polyglycidyl ether, glycerol polyglycidyl ether, pentaerythritol polyglycidyl ether, sorbitol polyglycidyl ether, or polyglycerol polyglycidyl ether [0047], wherein the glycidyl ether form of a cresol novolak resin and glycidyl ether of a phenol novolak resin has a molecular weight of 1,000 or more and 6,000 or less [0051], wherein the fatty acid is a saturated fatty acid or an unsaturated fatty acid [0057], wherein the saturated fatty acid is stearic acid, octanoic acid, dodecanoic acid, pentadecanoic acid, or hexadodecanoic acid [0058], wherein the unsaturated fatty acid is myristoleic acid, palmitoleic acid, oleic acid, linoleic acid, linolenic acid, ricinoleic acid, linseed oil fatty acid, sunflower oil fatty acid, soybean oil fatty acid, rice bran oil fatty acid, sesame oil fatty acid, castor oil fatty acid, dehydrated castor oil fatty acid, perilla oil fatty acid, hemp seed oil fatty acid, cotton seed oil fatty acid, or tall oil fatty acid [0059], which reads on wherein a molar ratio of the glycidyl ether to the bio-based component is about 0.028:1 to about 3.2:1. The molar ratio is based on the calculations (100 g / 6000 g/mol) / (120 g / 302.458 g/mol + 30 g / 144.214 g/mol) = 0.028 and (100 g / 174.19 g/mol) / (50 g / 302.458 g/mol + 5 g / 396.700 g/mol) /  = 3.2.
Shibai does not teach with sufficient specificity wherein a molar ratio of the glycidyl ether to the bio-based component is about 0.5:1 to about 1.5:1, or about 0.9:1 to about 1.1:1. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a molar ratio of Shibai’s polyfunctional epoxy resin to Shibai’s abietic acid and Shibai’s fatty acid to be about 0.5:1 to about 1.5:1 or about 0.9:1 to about 1.1:1, which would read on wherein a molar ratio of the glycidyl ether to the bio-based component is about 0.5:1 to about 1.5:1, or about 0.9:1 to about 1.1:1 as claimed. One of ordinary skill in the art would have had a reasonable expectation of success in obtaining a graft polymer with a similar suitability for use as a binder resin for use in a toner because Shibai teaches that the graft polymer is in which abietic acids and a fatty acid are grafted to a polyfunctional epoxy resin [0014, 0036], wherein the abietic acid is contained in a purified rosin, a hydrogenated rosin, or a disproportionated rosin [0018, 0019], wherein the rosin is added in an amount of 50 parts by weight or more and 120 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the fatty acid is added in an amount of 5 parts by weight or more and 30 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the polyfunctional epoxy [0036] resin is an aromatic polyepoxy compound or an aliphatic polyepoxy compound [0039], wherein the aromatic polyepoxy compound is a glycidyl ether form of a polyhydric phenol [0040], wherein the glycidyl ether form a polyhydric phenol is bisphenol F diglycidyl ether, bisphenol A diglycidyl ether, bisphenol B diglycidyl ether, bisphenol AD diglycidyl ether, bisphenol S diglycidyl ether, bisphenol A diglycidyl halide, tetrachlorobisphenol A diglycidyl ether, catechin diglycidyl ether, resorcinol diglycidyl ether, hydroquinone diglycidyl ether, pyrogallol triglycidyl ether, 1,5-dihydroxynaphthalene diglycidyl ether, dihydroxybiphenyl diglycidyl ether, octachloro-4,4'-dihydroxybiphenyl diglycidyl ether, tetramethylbiphenyl diglycidyl ether, dihydroxynaphthylcresol triglycidyl ether, tris(hydroxyphenyl)methane triglycidyl ether, dinaphthyltriol triglycidyl ether, tetrakis(4-hydroxyphenyl)ethane tetraglycidyl ether, p-glycidylphenyldimethyltriol bisphenol A glycidyl ether, trismethyl-tert-butyl-butylhydroxymethane triglycidyl ether, 9,9'-bis(4-hydroxyphenyl)fluorene diglycidyl ether, 4,4'-oxybis(1,4-phenylethyl)tetracresol glycidyl ether, 4,4'-oxybis(1,4-phenylethyl)phenyl glycidyl ether, bis(dihydroxynaphthalene)tetraglycidyl ether, glycidyl ether forms of phenol or cresol novolak resins, glycidyl ether forms of limonene phenol novolac resin, diglycidyl ether forms obtained from a reaction between 2 moles of bisphenol A and 3 moles of epichlorohydrin, polyglycidyl ether forms of polyphenol, obtained by condensation reaction between phenol and glyoxal, glutaraldehyde or formaldehyde, or polyglycidyl ether forms of polyphenol, obtained by condensation reaction between resolcinol and acetone [0041], wherein the aliphatic polyepoxy compound is a polyglycidyl ether form of polyaliphatic alcohol [0046], wherein the polyglycidyl ether form of polyaliphatic alcohol is ethylene glycol diglycidyl ether, propylene glycol diglycidyl ether, tetramethylene glycol diglycidyl ether, 1,6-hexanediol diglycidyl ether, polyethylene glycol diglycidyl ether, polypropylene glycol diglycidyl ether, polytetramethylene glycol diglycidyl ether, neopentyl glycol diglycidyl ether, trimethylolpropane polyglycidyl ether, glycerol polyglycidyl ether, pentaerythritol polyglycidyl ether, sorbitol polyglycidyl ether, or polyglycerol polyglycidyl ether [0047], wherein the glycidyl ether form of a cresol novolak resin and glycidyl ether of a phenol novolak resin has a molecular weight of 1,000 or more and 6,000 or less [0051], wherein the fatty acid is a saturated fatty acid or an unsaturated fatty acid [0057], wherein the saturated fatty acid is stearic acid, octanoic acid, dodecanoic acid, pentadecanoic acid, or hexadodecanoic acid [0058], wherein the unsaturated fatty acid is myristoleic acid, palmitoleic acid, oleic acid, linoleic acid, linolenic acid, ricinoleic acid, linseed oil fatty acid, sunflower oil fatty acid, soybean oil fatty acid, rice bran oil fatty acid, sesame oil fatty acid, castor oil fatty acid, dehydrated castor oil fatty acid, perilla oil fatty acid, hemp seed oil fatty acid, cotton seed oil fatty acid, or tall oil fatty acid [0059], and that the graft polymer is used in a binder resin that is used in a toner [0014, 0036], which means that a molar ratio of Shibai’s polyfunctional epoxy resin to Shibai’s abietic acid and Shibai’s fatty acid is about 0.028:1 to about 3.2:1, which is based on the calculations (100 g / 6000 g/mol) / (120 g / 302.458 g/mol + 30 g / 144.214 g/mol) = 0.028 and (100 g / 174.19 g/mol) / (50 g / 302.458 g/mol + 5 g / 396.700 g/mol) /  = 3.2. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 12, Shibai teaches the bio-based epoxy resin according to Claim 1 as explained above. Shibai teaches that the polyfunctional epoxy [0036] resin is an aromatic polyepoxy compound 0039], wherein the aromatic polyepoxy compound is a glycidyl ether form of a polyhydric phenol [0040], wherein the glycidyl ether form of a polyhydric phenol is bisphenol A diglycidyl ether [0041], which reads on wherein the glycidyl ether component is a bisphenol A epoxy resin as claimed. Shibai teaches that the graft polymer is in which abietic acids and a fatty acid are grafted to a polyfunctional epoxy resin [0014, 0036], wherein the abietic acid is optionally contained in a purified rosin [0018, 0019], wherein the purified rosin is a natural resin obtained by distillation purifying a pine resin which is a sap of a pinaceous plant, and is a mixture containing abietic acid as a main component and further containing a resin acid [0053], wherein the rosin is added in an amount of 50 parts by weight or more and 120 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the fatty acid is added in an amount of 5 parts by weight or more and 30 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the fatty acid is optionally an unsaturated fatty acid [0057], wherein the unsaturated fatty acid is optionally tall oil fatty acid [0059], which optionally reads on wherein the bio-based component is a distilled tall oil comprising up to about 96 wt% rosin acids, based on the total weight of the distilled tall oil. The wt% is based on calculation 120 / (120 + 5) * 100% = 96%.
Shibai does not teach a specific embodiment wherein the bio-based component is a distilled tall oil comprising up to about 50 wt% rosin acids, based on the total weight of the distilled tall oil. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Shibai’s abietic acid that is contained in a purified rosin that is a natural resin obtained by distillation purifying a pine resin as Shibai’s abietic acid, to select Shibai’s tall oil fatty acid as Shibai’s fatty acid, and to select the amount of Shibai’s abietic acid to be up to 50 parts by weight, based on 100 parts by weight of Shibai’s abietic acid and Shibai’s fatty acid, which would read on wherein the bio-based component is a distilled tall oil comprising up to about 50 wt% rosin acids, based on the total weight of the distilled tall oil as claimed. One of ordinary skill in the art would have had a reasonable expectation of success in obtaining a graft polymer with a similar suitability for use as a binder resin for use in a toner because Shibai teaches that the polyfunctional epoxy [0036] resin is an aromatic polyepoxy compound 0039], wherein the aromatic polyepoxy compound is a glycidyl ether form of a polyhydric phenol [0040], wherein the glycidyl ether form of a polyhydric phenol is bisphenol A diglycidyl ether [0041], teaches that the graft polymer is in which abietic acids and a fatty acid are grafted to a polyfunctional epoxy resin [0014, 0036], wherein the abietic acid is optionally contained in a purified rosin [0018, 0019], wherein the purified rosin is a natural resin obtained by distillation purifying a pine resin which is a sap of a pinaceous plant, and is a mixture containing abietic acid as a main component and further containing a resin acid [0053], wherein the rosin is added in an amount of 50 parts by weight or more and 120 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the fatty acid is added in an amount of 5 parts by weight or more and 30 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the fatty acid is optionally an unsaturated fatty acid [0057], wherein the unsaturated fatty acid is optionally tall oil fatty acid [0059], and that the graft polymer is used in a binder resin that is used in a toner [0014, 0036], which means that the amount of Shibai’s abietic acid is up to 96 parts by weight, based on 100 parts by weight of Shibai’s abietic acid and Shibai’s fatty acid. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 13, Shibai teaches the bio-based epoxy resin according to Claim 1 as explained above. Shibai teaches that the polyfunctional epoxy [0036] resin is an aromatic polyepoxy compound 0039], wherein the aromatic polyepoxy compound is a glycidyl ether form of a polyhydric phenol [0040], wherein the glycidyl ether form of a polyhydric phenol is bisphenol A diglycidyl ether, or a glycidyl ether form of phenol or cresol novolak resin [0041], or wherein the polyfunctional epoxy resin is two or more in combination [0049], which optionally reads on wherein the glycidyl ether component is a bisphenol A epoxy resin and a novolac epoxy resin as claimed. Shibai teaches that the graft polymer is in which abietic acids and a fatty acid are grafted to a polyfunctional epoxy resin [0014, 0036], wherein the abietic acid is optionally contained in a purified rosin [0018, 0019], wherein the purified rosin is a natural resin obtained by distillation purifying a pine resin which is a sap of a pinaceous plant, and is a mixture containing abietic acid as a main component and further containing a resin acid [0053], wherein the rosin is added in an amount of 50 parts by weight or more and 120 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the fatty acid is added in an amount of 5 parts by weight or more and 30 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the fatty acid is optionally an unsaturated fatty acid [0057], wherein the unsaturated fatty acid is optionally tall oil fatty acid [0059], which optionally reads on wherein the bio-based component is a distilled tall oil comprising up to about 96 wt% rosin acids, based on the total weight of the distilled tall oil. The wt% is based on calculation 120 / (120 + 5) * 100% = 96%.
Shibai does not teach a specific embodiment wherein the glycidyl ether component is a bisphenol A epoxy resin and a novolac epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would found it obvious to select Shibai’s bisphenol A diglycidyl ether and Shibai’s glycidyl ether form of phenol or cresol novolak resin as Shibai’s polyfunctional epoxy resin, which would read on wherein the glycidyl ether component is a bisphenol A epoxy resin and a novolac epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a graft polymer with a similar suitability for use as a binder resin for use in a toner because Shibai teaches that the graft polymer is in which abietic acids and a fatty acid are grafted to a polyfunctional epoxy resin [0014, 0036], that the polyfunctional epoxy [0036] resin is an aromatic polyepoxy compound 0039], wherein the aromatic polyepoxy compound is a glycidyl ether form of a polyhydric phenol [0040], wherein the glycidyl ether form of a polyhydric phenol is bisphenol A diglycidyl ether, or a glycidyl ether form of phenol or cresol novolak resin [0041], or wherein the polyfunctional epoxy resin is two or more in combination [0049], and that the graft polymer is used in a binder resin that is used in a toner [0014, 0036]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Shibai does not teach a specific embodiment wherein the bio-based component is a distilled tall oil comprising up to about 50 wt% rosin acids, based on the total weight of the distilled tall oil. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Shibai’s abietic acid that is contained in a purified rosin that is a natural resin obtained by distillation purifying a pine resin as Shibai’s abietic acid, to select Shibai’s tall oil fatty acid as Shibai’s fatty acid, and to select the amount of Shibai’s abietic acid to be up to 50 parts by weight, based on 100 parts by weight of Shibai’s abietic acid and Shibai’s fatty acid, which would read on wherein the bio-based component is a distilled tall oil comprising up to about 50 wt% rosin acids, based on the total weight of the distilled tall oil as claimed. One of ordinary skill in the art would have had a reasonable expectation of success in obtaining a graft polymer with a similar suitability for use as a binder resin for use in a toner because Shibai teaches that the polyfunctional epoxy [0036] resin is an aromatic polyepoxy compound 0039], wherein the aromatic polyepoxy compound is a glycidyl ether form of a polyhydric phenol [0040], wherein the glycidyl ether form of a polyhydric phenol is bisphenol A diglycidyl ether [0041], teaches that the graft polymer is in which abietic acids and a fatty acid are grafted to a polyfunctional epoxy resin [0014, 0036], wherein the abietic acid is optionally contained in a purified rosin [0018, 0019], wherein the purified rosin is a natural resin obtained by distillation purifying a pine resin which is a sap of a pinaceous plant, and is a mixture containing abietic acid as a main component and further containing a resin acid [0053], wherein the rosin is added in an amount of 50 parts by weight or more and 120 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the fatty acid is added in an amount of 5 parts by weight or more and 30 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the fatty acid is optionally an unsaturated fatty acid [0057], wherein the unsaturated fatty acid is optionally tall oil fatty acid [0059], and that the graft polymer is used in a binder resin that is used in a toner [0014, 0036], which means that the amount of Shibai’s abietic acid is up to 96 parts by weight, based on 100 parts by weight of Shibai’s abietic acid and Shibai’s fatty acid. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 14, Shibai teaches the bio-based epoxy resin according to Claim 1 as explained above. Shibai teaches that the polyfunctional epoxy [0036] resin is an aromatic polyepoxy compound 0039], wherein the aromatic polyepoxy compound is a glycidyl ether form of a polyhydric phenol [0040], wherein the glycidyl ether form of a polyhydric phenol is a triglycidyl ether, or a glycidyl ether form of phenol or cresol novolak resin [0041], or wherein the polyfunctional epoxy resin is two or more in combination [0049], which optionally reads on wherein the glycidyl ether component is triglycidyl ether and novolac epoxy resin as claimed. Shibai teaches that the graft polymer is in which abietic acids and a fatty acid are grafted to a polyfunctional epoxy resin [0014, 0036], wherein the abietic acid is optionally contained in a purified rosin [0018, 0019], wherein the purified rosin is a natural resin obtained by distillation purifying a pine resin which is a sap of a pinaceous plant, and is a mixture containing abietic acid as a main component and further containing a resin acid [0053], wherein the rosin is added in an amount of 50 parts by weight or more and 120 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the fatty acid is added in an amount of 5 parts by weight or more and 30 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the fatty acid is optionally an unsaturated fatty acid [0057], wherein the unsaturated fatty acid is optionally tall oil fatty acid [0059], which optionally reads on wherein the bio-based component is a distilled tall oil comprising up to about 96 wt% rosin acids, based on the total weight of the distilled tall oil. The wt% is based on calculation 120 / (120 + 5) * 100% = 96%.
Shibai does not teach a specific embodiment wherein the glycidyl ether component is triglycidyl ether and novolac epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would found it obvious to select Shibai’s triglycidyl ether and Shibai’s glycidyl ether form of phenol or cresol novolak resin as Shibai’s polyfunctional epoxy resin, which would read on wherein the glycidyl ether component is triglycidyl ether and novolac epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a graft polymer with a similar suitability for use as a binder resin for use in a toner because Shibai teaches that the graft polymer is in which abietic acids and a fatty acid are grafted to a polyfunctional epoxy resin [0014, 0036], that the polyfunctional epoxy [0036] resin is an aromatic polyepoxy compound 0039], wherein the aromatic polyepoxy compound is a glycidyl ether form of a polyhydric phenol [0040], wherein the glycidyl ether form of a polyhydric phenol is a triglycidyl ether, or a glycidyl ether form of phenol or cresol novolak resin [0041], or wherein the polyfunctional epoxy resin is two or more in combination [0049], and that the graft polymer is used in a binder resin that is used in a toner [0014, 0036]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Shibai does not teach a specific embodiment wherein the bio-based component is a distilled tall oil comprising up to about 50 wt% rosin acids, based on the total weight of the distilled tall oil. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Shibai’s abietic acid that is contained in a purified rosin that is a natural resin obtained by distillation purifying a pine resin as Shibai’s abietic acid, to select Shibai’s tall oil fatty acid as Shibai’s fatty acid, and to select the amount of Shibai’s abietic acid to be up to 50 parts by weight, based on 100 parts by weight of Shibai’s abietic acid and Shibai’s fatty acid, which would read on wherein the bio-based component is a distilled tall oil comprising up to about 50 wt% rosin acids, based on the total weight of the distilled tall oil as claimed. One of ordinary skill in the art would have had a reasonable expectation of success in obtaining a graft polymer with a similar suitability for use as a binder resin for use in a toner because Shibai teaches that the polyfunctional epoxy [0036] resin is an aromatic polyepoxy compound 0039], wherein the aromatic polyepoxy compound is a glycidyl ether form of a polyhydric phenol [0040], wherein the glycidyl ether form of a polyhydric phenol is bisphenol A diglycidyl ether [0041], teaches that the graft polymer is in which abietic acids and a fatty acid are grafted to a polyfunctional epoxy resin [0014, 0036], wherein the abietic acid is optionally contained in a purified rosin [0018, 0019], wherein the purified rosin is a natural resin obtained by distillation purifying a pine resin which is a sap of a pinaceous plant, and is a mixture containing abietic acid as a main component and further containing a resin acid [0053], wherein the rosin is added in an amount of 50 parts by weight or more and 120 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the fatty acid is added in an amount of 5 parts by weight or more and 30 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the fatty acid is optionally an unsaturated fatty acid [0057], wherein the unsaturated fatty acid is optionally tall oil fatty acid [0059], and that the graft polymer is used in a binder resin that is used in a toner [0014, 0036], which means that the amount of Shibai’s abietic acid is up to 96 parts by weight, based on 100 parts by weight of Shibai’s abietic acid and Shibai’s fatty acid. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 15, Shibai teaches the bio-based epoxy resin according to Claim 1 as explained above. Shibai teaches that the polyfunctional epoxy [0036] resin is an aliphatic polyepoxy compound [0039], wherein the aliphatic polyepoxy compound is a polyglycidy ether form of a polaliphatic alcohol [0046], wherein the polyglycidyl ether form of polyaliphatic alcohol is trimethylolpropane polyglycidyl ether [0047], which reads on wherein the glycidyl ether component is trimethylolpropane triglycidyl ether as claimed. Shibai teaches that the graft polymer is in which abietic acids and a fatty acid are grafted to a polyfunctional epoxy resin [0014, 0036], wherein the abietic acid is optionally contained in a purified rosin [0018, 0019], wherein the purified rosin is a natural resin obtained by distillation purifying a pine resin which is a sap of a pinaceous plant, and is a mixture containing abietic acid as a main component and further containing a resin acid [0053], wherein the rosin is added in an amount of 50 parts by weight or more and 120 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the fatty acid is added in an amount of 5 parts by weight or more and 30 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the fatty acid is optionally an unsaturated fatty acid [0057], wherein the unsaturated fatty acid is optionally tall oil fatty acid [0059], which optionally reads on wherein the bio-based component is a distilled tall oil comprising up to about 96 wt% rosin acids, based on the total weight of the bio-based component. The wt% is based on calculation 120 / (120 + 5) * 100% = 96%.
Shibai does not teach a specific embodiment wherein the bio-based component is a distilled tall oil comprising from about 50 wt% to about 70 wt% rosin acid, based on the total weight of the bio-based component. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Shibai’s abietic acid that is contained in a purified rosin that is a natural resin obtained by distillation purifying a pine resin as Shibai’s abietic acid, to select Shibai’s tall oil fatty acid as Shibai’s fatty acid, and to select the amount of Shibai’s abietic acid to be from about 50 to about 70 parts by weight, based on 100 parts by weight of Shibai’s abietic acid and Shibai’s fatty acid, which would read on wherein the bio-based component is a distilled tall oil comprising from about 50 wt% to about 70 wt% rosin acid, based on the total weight of the bio-based component as claimed. One of ordinary skill in the art would have had a reasonable expectation of success in obtaining a graft polymer with a similar suitability for use as a binder resin for use in a toner because Shibai teaches that the polyfunctional epoxy [0036] resin is an aromatic polyepoxy compound 0039], wherein the aromatic polyepoxy compound is a glycidyl ether form of a polyhydric phenol [0040], wherein the glycidyl ether form of a polyhydric phenol is bisphenol A diglycidyl ether [0041], teaches that the graft polymer is in which abietic acids and a fatty acid are grafted to a polyfunctional epoxy resin [0014, 0036], wherein the abietic acid is optionally contained in a purified rosin [0018, 0019], wherein the purified rosin is a natural resin obtained by distillation purifying a pine resin which is a sap of a pinaceous plant, and is a mixture containing abietic acid as a main component and further containing a resin acid [0053], wherein the rosin is added in an amount of 50 parts by weight or more and 120 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the fatty acid is added in an amount of 5 parts by weight or more and 30 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the fatty acid is optionally an unsaturated fatty acid [0057], wherein the unsaturated fatty acid is optionally tall oil fatty acid [0059], and that the graft polymer is used in a binder resin that is used in a toner [0014, 0036], which means that the amount of Shibai’s abietic acid is up to 96 parts by weight, based on 100 parts by weight of Shibai’s abietic acid and Shibai’s fatty acid. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shibai et al. (US 2011/0151369 A1, cited in IDS).
Regarding claim 16, Shibai teaches a toner comprising a graft polymer in which abietic acids and a fatty acid are grafted to a polyfunctional epoxy resin [0014, 0036], wherein the polyfunctional epoxy [0036] resin is an aromatic polyepoxy compound or an aliphatic polyepoxy compound [0039], wherein the aromatic polyepoxy compound is a glycidyl ether form of a polyhydric phenol [0040], wherein the glycidyl ether form of a polyhydric phenol is a diglycidyl ether, triglycidyl ether, or polyglycidyl ether [0041], wherein the aliphatic polyepoxy compound is a polyglycidyl ether or diglycidyl ether [0046, 0047], which reads on a curable composition comprising bio-based epoxy resin obtained from a reaction mixture comprising a glycidyl ether component and a bio-based component comprising a fatty acid and a rosin acid, wherein the glycidyl ether component comprises at least two epoxide groups as claimed. Shibai teaches that epoxy resin such as a bisphenol A type epoxy resin has a functional group having high cohesion force, such as hydroxyl group [0011], that epoxy resin is a resin that can achieve both low temperature flexibility and heat resistance [0011], and that the aromatic ring easily interacts with a pigment and can improve dispersibility of a pigment [0011], which suggests using a bisphenol A type epoxy resin to modify Shibai’s toner, which suggests the curable composition further comprising an auxiliary epoxy resin as claimed.
Shibai does not teach a specific embodiment of the curable composition further comprising an auxiliary epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Shibai’s bisphenol A type epoxy resin to modify Shibai’s toner, which would read on of the curable composition further comprising an auxiliary epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because Shibai teaches that the epoxy resin such as a bisphenol A type epoxy resin is beneficial for a functional group having high cohesion force, such as hydroxyl group [0011], that epoxy resin is a resin that is beneficial for achieving both low temperature flexibility and heat resistance [0011], and that the aromatic ring is beneficial for easily interacting with a pigment and for improving dispersibility of a pigment [0011], which would have been desirable for Shibai’s toner because Shibai teaches that the toner further comprises a pigment [0015].
Regarding claim 17, Shibai teaches that the toner comprises a graft polymer in which abietic acids and a fatty acid are grafted to a polyfunctional epoxy resin [0014, 0036], that the toner further comprises a pigment and a release agent [0014], that epoxy resin such as a bisphenol A type epoxy resin has a functional group having high cohesion force, such as hydroxyl group [0011], that epoxy resin is a resin that can achieve both low temperature flexibility and heat resistance [0011], and that the aromatic ring easily interacts with a pigment and can improve dispersibility of a pigment [0011], which suggests using a bisphenol A type epoxy resin to modify Shibai’s toner, which suggests wherein a ratio of bio-based epoxy resin to auxiliary epoxy resin is greater than 0:100 and less than 100:0.
Shibai does not teach wherein a ratio of bio-based epoxy resin to auxiliary epoxy resin is about 10:90 to about 90:10, about 25:75 to about 75:25, or about 50:50. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Shibai’s bisphenol A type epoxy resin to modify Shibai’s toner and to optimize a mass ratio of the amount of Shibai’s graft polymer to the amount of Shibai’s bisphenol A type epoxy resin to be about 10:90 to about 90:10, about 25:75 to about 75:25, or about 50:50, which would read on wherein a ratio of bio-based epoxy resin to auxiliary epoxy resin is about 10:90 to about 90:10, about 25:75 to about 75:25, or about 50:50 as claimed. One of ordinary skill in the art would have been motivated to do so because Shibai teaches that the epoxy resin such as a bisphenol A type epoxy resin is beneficial for a functional group having high cohesion force, such as hydroxyl group [0011], that epoxy resin is a resin that is beneficial for achieving both low temperature flexibility and heat resistance [0011], and that the aromatic ring is beneficial for easily interacting with a pigment and for improving dispersibility of a pigment [0011], which would have been desirable for Shibai’s toner because Shibai teaches that the toner comprises a binder resin comprising the graft polymer, a pigment, and a release agent [0015], that the pigment and the release agent have good dispersibility in the toner and have excellent low temperature flexibility [0013], that dispersibility of the pigment in the toner is improved by abietic acids [0015], that dispersibility of the release agent in the toner is improved by a flexible fatty acid [0015], that the dispersibility of both the pigment and the release agent in the toner can be improved [0015], and that a toner having excellent color reproducibility and excellent toner durability that can prevent agglomeration of toner particles at high temperature can be formed [0015], which means that a mass ratio of the amount of Shibai’s graft polymer to the amount of Shibai’s bisphenol A type epoxy resin would have affected dispersibility of Shibai’s pigment and release agent in Shibai’s toner, and/or cohesion force, low temperature flexibility, heat resistance, color reproducibility, and/or durability of Shibai’s toner, which means that optimizing the mass ratio would have been beneficial for optimizing dispersibility of Shibai’s pigment and release agent in Shibai’s toner, and/or cohesion force, low temperature flexibility, heat resistance, color reproducibility, and/or durability of Shibai’s toner.
Regarding claim 18, Shibai teaches that the polyfunctional epoxy [0036] resin is an aromatic polyepoxy compound 0039], wherein the aromatic polyepoxy compound is a glycidyl ether form of a polyhydric phenol [0040], wherein the glycidyl ether form of a polyhydric phenol is bisphenol A diglycidyl ether [0041], which reads on wherein the glycidyl ether component is a bisphenol A epoxy resin as claimed. Shibai teaches that the graft polymer is in which abietic acids and a fatty acid are grafted to a polyfunctional epoxy resin [0014, 0036], wherein the abietic acid is optionally contained in a purified rosin [0018, 0019], wherein the purified rosin is a natural resin obtained by distillation purifying a pine resin which is a sap of a pinaceous plant, and is a mixture containing abietic acid as a main component and further containing a resin acid [0053], wherein the rosin is added in an amount of 50 parts by weight or more and 120 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the fatty acid is added in an amount of 5 parts by weight or more and 30 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the fatty acid is optionally an unsaturated fatty acid [0057], wherein the unsaturated fatty acid is optionally tall oil fatty acid [0059], which optionally reads on wherein the bio-based component is a distilled tall oil comprising up to about 96 wt% rosin acids, based on the total weight of the bio-based component. The wt% is based on calculation 120 / (120 + 5) * 100% = 96%.
Shibai does not teach a specific embodiment wherein the bio-based component is a distilled tall oil comprising up to about 50 wt% rosin acids, based on the total weight of the distilled tall oil. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Shibai’s abietic acid that is contained in a purified rosin that is a natural resin obtained by distillation purifying a pine resin as Shibai’s abietic acid, to select Shibai’s tall oil fatty acid as Shibai’s fatty acid, and to select the amount of Shibai’s abietic acid to be up to 50 parts by weight, based on 100 parts by weight of Shibai’s abietic acid and Shibai’s fatty acid, which would read on wherein the bio-based component is a distilled tall oil comprising up to about 50 wt% rosin acids, based on the total weight of bio-based component as claimed. One of ordinary skill in the art would have had a reasonable expectation of success in obtaining a graft polymer with a similar suitability for use as a binder resin for use in a toner because Shibai teaches that the polyfunctional epoxy [0036] resin is an aromatic polyepoxy compound 0039], wherein the aromatic polyepoxy compound is a glycidyl ether form of a polyhydric phenol [0040], wherein the glycidyl ether form of a polyhydric phenol is bisphenol A diglycidyl ether [0041], teaches that the graft polymer is in which abietic acids and a fatty acid are grafted to a polyfunctional epoxy resin [0014, 0036], wherein the abietic acid is optionally contained in a purified rosin [0018, 0019], wherein the purified rosin is a natural resin obtained by distillation purifying a pine resin which is a sap of a pinaceous plant, and is a mixture containing abietic acid as a main component and further containing a resin acid [0053], wherein the rosin is added in an amount of 50 parts by weight or more and 120 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the fatty acid is added in an amount of 5 parts by weight or more and 30 parts by weight or less based on 100 parts by weight of the polyfunctional epoxy resin [0106], wherein the fatty acid is optionally an unsaturated fatty acid [0057], wherein the unsaturated fatty acid is optionally tall oil fatty acid [0059], and that the graft polymer is used in a binder resin that is used in a toner [0014, 0036], which means that the amount of Shibai’s abietic acid is up to 96 parts by weight, based on 100 parts by weight of Shibai’s abietic acid and Shibai’s fatty acid. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767